DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 August 2022 has been entered.
Response to Amendment
Upon entry of the amendment filed on 12 August 2022, Claim(s) 1 and 36 is/are amended; Claim(s) 9-16, 20, 23-24, 27, 38-41 and 44-45 are withdrawn and Claim(s) 2, 18, 19, 21, 22, 25, 26, 28-35 and 42  is/are cancelled.  The currently pending claims are Claims 1, 3-17, 20, 23-24, 27, 36-41 and 43-45.  
Based on applicants’ remarks and amendments (e.g. the acid value range), the DP and 103 rejections are withdrawn.  However, new grounds of rejections are provided necessitated by the amendments.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/09/2022 and 10/03/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner and an initialed copy is attached.
Claim Objections
Applicant is advised that should claim 5 be found allowable, claim 37 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-8, 37 and 43 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is dependent on claim 1 and discloses an ink with cuprous oxide, a dispersant, and a reducing agent; however, the same components have already been recited in claim 1 thus resulting in an ambiguity since it is unclear whether the components of claims 1 and 6 are the same or different (is the cuprous oxide the same as the copper oxide of claim 1? is there an additional dispersant?). Clarification is urged. Claims 7, 8, 37 and 43 are dependent on claim 6 thus inherit the same deficiencies.
Claims 8 and 37 recite cuprous oxide, the dispersant, the reducing agent in line 1 – it is unclear as to the metes and bounds of the claim (is the cuprous oxide is the same as the one in claim 6 or claim 1? Is there a third dispersant?).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-5, 17 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Omori (WO2015/166755A1 - a machine translation is provided and referenced from hereon).
Claim 1: Omori discloses an ink composition comprising copper oxide nanoparticles, a polymer dispersing agent and a reducing agent (abs, pp 2, 3, 5, 7-10 and Table 1 with accompanying text). In particular, Omori discloses a dispersing agent with an acid value of 30-160 and MW of 800-30000 such as the BYK family of dispersant (the same dispersing agent recited in applicant’s examples) – see in particular BYK-145 with an acid value of around 70. Regarding the loading amounts, Omori discloses 0.1-85 % by mass of copper oxide, a range of 0.1 to 100 parts of the dispersing agent per 100 parts of copper oxide particles and a reducing agent amount “as needed, as long as the effects of the present invention are not impaired” (pp 5, 7 and 8). It is noted that Omori is motivated to optimize the ink composition to achieve improved conductivity, dispersibility, coating suitability, sinterability and stability  (pp 2, 3 and Table 1 with accompanying text). 	
The Omori reference discloses the claimed invention but does not explicitly disclose the claimed loading amounts. Given that the Omori reference discloses loading ranges that overlap with the presently claimed range and is expressly motivated to optimize the loading amount to achieve improved conductivity, dispersibility, coating suitability, sinterability and stability, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught amounts, including those presently claimed, to obtain a suitable composition. It is also noted that, according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. Further, obviousness only requires a reasonable expectation of success. In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988). Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the known loading variables with the benefit gain of improved conductivity, dispersibility, coating suitability, sinterability and stability and there is no evidence nor teaching that the optimization of the loading amounts would be repugnant to a skilled artisan.
Claims 4, 5 and 36: Omori discloses a dispersing agent with an acid value of 30-160 and MW of 800-30000 such as BYK-145 which has an acid value of around 70 and the hydrazine reducing agent (Table 1 with accompanying text, pp 9). The Omori reference discloses the claimed invention with the feature of the BYK dispersing agent and the hydrazine reducing agent but does not disclose the ink with the claimed elements with enough specificity to anticipate the claimed invention. Nevertheless, given that the Omori reference discloses each of the claimed components and is motivated to optimize the ink components, it would have been obvious to one of ordinary skill in the chemical art at the time of the invention to utilize any of the taught components since the Omori reference teaches each one. Therefore, it would have been obvious to one of ordinary skill in the art to pursue the known potential solutions with a reasonable expectation of success since the reference is directed to a similar field of endeavor - see MPEP 2143. Further, it is noted that the fact that many components are disclosed would not have made any of them, such as the BYK dispersing agent and the hydrazine reducing agent, less obvious. Further, obviousness only requires a reasonable expectation of success. In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  
	Claim 17: Omori discloses the application onto a substrate, the plasma treatment in a reductive gas and the flash/Xenon irradiation (pp 12-18 and Table 1 with accompanying text).
Claims 3, 6-8, 37 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Omori as applied to the claims above, and further in view of Feng (previously cited).
	The disclosure of Omori is relied upon as set forth above.
Claims 3, 6, 8, 37: The difference between the Omori reference and the claimed subject matter is that the Omori reference does not disclose the copper oxide being cuprous oxide. The secondary reference of Feng discloses an ink with 10-90 % wt. of functional material such as cuprous oxide, 0.2 to 1.5 % wt. of a dispersant and 1-5 % wt. of a reducing agent (pp 1, 4 and 7). Further, Feng discloses the benefit of improved cost, conductivity, dispersion and adhesion (pp 7 and 8). The secondary reference shows that cuprous oxide as a copper oxide nanoparticles for ink compositions was known in the prior art at the time of the invention and the benefit of improved cost, conductivity, dispersion and adhesion. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the cuprous oxide of Feng in the composition of Omori.  Since the references teach similar methods and ink compositions within similar technical fields, the claim would have been obvious because the substitution of one known element/feature for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention and there is no evidence nor teaching that the substitution would be repugnant to a skilled artisan.  See also MPEP 2144. 
	Claim 7: Omori and Feng disclose a particle diameter of 10-100 nm (Omori: pp 5) and 30 nm (Feng pp 1 and 8). 
	Claims 8 and 37: Omori and Feng disclose the mono-alcohol solvent (Feng: pp 3).
	Claim 43: Omori and Feng disclose the application onto a substrate, plasma treatment in a reductive gas and the flash/Xenon irradiation (Omori: pp 12-18 and Table 1 with accompanying text).
Response to Arguments
Applicant’s arguments, see pp 7 and 8, filed 12 August 2022, with respect to Feng have been fully considered and are persuasive.  The rejection as presented in the OA of 05/13/2022 has been mooted and withdrawn. 
Applicant’s arguments with respect to claim(s) 1, 3-8, 17, 34-37 and 42-43 have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record. It is noted that the Feng reference is now a secondary reference and is relied upon to teach the cuprous oxide component in the ink and there is no evidence that the substitution of the cuprous oxide of Feng for the copper oxide of Omori would be repugnant to a skilled artisan.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRI V NGUYEN/Primary Examiner, Art Unit 1764